internal_revenue_service number release date index number ---------------------------- ------------------------- ---------------------------- re ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-101687-19 date may legend date year taxpayer trust a law firm ----------------- ------ ------------------------------------------------------ --------------------------------------------------------- ---------- ----------------------------- dear ----------------- this letter responds to your authorized representative’s letter dated date requesting a ruling under sec_2642 that taxpayer substantially complied with the requirements of sec_2632 to allocate generation-skipping_transfer gst_exemption to trust the facts and representations submitted are as follows on date a date after date taxpayer created an irrevocable_trust trust to benefit taxpayer’s spouse and their descendants on the same date taxpayer funded trust with dollar_figurea trust has gst tax potential taxpayer retained law firm to prepare taxpayer’s form_709 united_states gift and generation-skipping_transfer_tax return the transfer to trust was correctly reported as an indirect_skip on schedule a part taxpayer elected out of the automatic allocation rules with respect to the transfer to trust taxpayer also allocated gst_exemption to the transfer on schedule c part line however law firm failed to attach a notice of allocation for this transfer law firm timely filed the form_709 and attached a copy of trust to the return plr-101687-19 taxpayer requests a ruling that for purposes of sec_2642 the form_709 contains sufficient information to constitute substantial compliance with the requirements of sec_2632 to allocate taxpayer’s gst_exemption to the transfer to trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that an individual may elect to have the automatic allocation rules of sec_2632 not apply to an indirect_skip or any or all transfers made by such individual to a particular trust sec_2632 provides in part that the election shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in forms or other guidance published by the service the transferor may prevent the automatic allocation of gst_exemption with regard to an indirect_skip including indirect skips to which sec_2642 may apply by making an election as provided in sec_26_2632-1 notwithstanding sec_26_2632-1 the transferor may also prevent the automatic allocation of plr-101687-19 gst_exemption with regard to an indirect_skip by making an affirmative allocation of gst_exemption on a form_709 filed at any time on or before the due_date for timely filing within the meaning of sec_26_2632-1 of an amount that is less than but not equal to the value of the property transferred as reported on that return in accordance with the provisions of sec_26_2632-1 sec_2642 provides that an allocation of gst_exemption under sec_2632 that demonstrates an intent to have the lowest possible inclusion_ratio with respect to a transfer to a_trust shall be deemed to be an allocation of so much of the transferor’s unused gst_exemption as produces the lowest possible inclusion_ratio in determining whether there has been substantial compliance all relevant circumstances shall be taken into account including evidence of intent contained in the trust instrument in this case taxpayer elected out of the automatic allocation rules with respect to the transfer to trust on a timely filed form_709 nonetheless taxpayer could still allocate gst_exemption to the transfer by properly reporting the allocation on a timely filed form_709 taxpayer properly reported the allocation of gst_exemption on schedule c part line however taxpayer failed to attach a notice of allocation with the form_709 the information on the form_709 in combination with the terms of trust a copy of which was attached to the return demonstrates taxpayer’s intent to allocate dollar_figurea of his gst_exemption to trust and provides sufficient information to constitute substantial compliance under sec_2642 accordingly based upon the facts submitted and the representations made we conclude that for purposes of sec_2642 taxpayer substantially complied with the requirements of sec_2632 to timely allocate his gst_exemption to the transfer to trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of provides that it may not be used or cited as precedent plr-101687-19 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
